DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Patent Board Decision- Examiner Reversed on 2/11/2022.
Claims 1-24 are pending.
Claims 1-24 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA CHEN DENG whose telephone number is 571-272-5989.  The examiner can normally be reached on Monday to Friday 9:30 -6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).